DISMISS and Opinion Filed October 8, 2013.




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00996-CV

                       DOME RESOURCES, INC., Appellant
                                   V.
               TEXAS LAND & PETROLEUM COMPANY, LLC, Appellee

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-03027-2011

                            MEMORANDUM OPINION
                           Before Justices Moseley, Lang, and Brown
                                  Opinion by Justice Moseley
       Before the Court is appellant’s motion to dismiss the appeal. Appellant has informed the

Court that the parties have settled their differences. Accordingly, we grant appellant’s motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Jim Moseley/
                                                  JIM MOSELEY
                                                  JUSTICE

130996F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DOME RESOURCES, INC., Appellant                    On Appeal from the 417th Judicial District
                                                   Court, Collin County, Texas.
No. 05-13-00996-CV         V.                      Trial Court Cause No. 417-03027-2011.
                                                   Opinion delivered by Justice Moseley.
TEXAS LAND & PETROLEUM                             Justices Lang and Brown, participating.
COMPANY, LLC, Appellee

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
DISMISSED.

     Subject to any agreement between the parties, it is ORDERED that appellee, TEXAS
LAND & PETROLEUM COMPANY, LLC, recover its costs of this appeal from appellant,
DOME RESOURCES, INC.


Judgment entered this 8th day of October, 2013.




                                                   /Jim Moseley/
                                                   JIM MOSELEY
                                                   JUSTICE




                                             –2–